Case 4:19-mj-03271-N/A-LAB Document1 Filed 07/15/19 Page 1 of 1

 

 

 

 

CRIMINAL COMPLAINT
. . ° DISTRICT of ARIZ
United States District Court OZONE
United States of America DOCKET NO.
Vv.
Fortino Enriguez-Reza ;
YOB: 1971; Citizen of Mexico - MAGISTRATE'S CASE 0 2 r

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

-{On or about July 13, 2019, at or-near-Nogales, in the District of Arizona, Fortino Enriguez-Reza, an alien, entered,|-
and was found in the United States of America after having been denied admission, excluded, deported, and removed
from the United States through New Orleans, Louisiana on September 18, 2008, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Fortino Enriguez-Reza is a citizen of Mexico. On September 18, 2008, Fortino Enriguez-Reza was lawfully denied
admission, excluded, deported and removed from the United States through New Orleans, Louisiana. On July 13,
2019, agents found Fortino Enriguez-Reza in the United States at or near Nogales, Arizona, without the proper
immigration documents. Fortino Enriguez-Reza did not obtain the express consent of the Attorney General or the
Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

za
DETENTION REQUESTED SIGNA’ OB COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

 

HHB/IJO ) AciaL TITLE

AUTHORIZED AUSA /s/Heather Sechrist
Border Patrol Agent

 

Sworn to before me and subscribed in my presence.

 

 

SIGNATURE OF MAGISTRATE JUDGE” DATE

July 15, 2019

 

 

 

 

» See Federal rules of Criminal Procedure Rules 3 and 54

~
